                                                           Case 2:17-cv-00372-MMD-BNW Document 86 Filed 05/14/19 Page 1 of 4



                                                       1    CLARK NEWBERRY LAW FIRM
                                                            Tara Clark Newberry, Esq. (SBN: 10696)
                                                       2    tnewberry@cnlawlv.com
                                                       3    810 S. Durango Drive, Suite 102
                                                            Las Vegas, NV 89145
                                                       4    Telephone: (702) 608-4232
                                                            Facsimile: (702) 946-1380
                                                       5    Attorney for Las Vegas Equity Group, LLC
                                                       6                               UNITED STATES DISTRICT COURT
                                                       7                                    DISTRICT OF NEVADA

                                                       8    THE BANK OF NEW YORK MELLON                    )   CASE NO.:   2:17-cv-00372-MMD-PAL
                                                            FKA THE BANK OF NEW YORK AS                    )
                                                       9    TRUSTEE FOR THE                                )
                                                            CERTIFICATEHOLDERS OF CWALT,                   )
                                                      10    INC., ALTERNATIVE LOAN TRUST 2005-             )    MOTION FOR SUBSTITUTION OF
                                                      11    17, MORTGAGE PASS-THROUGH                      )            ATTORNEY
                                                            CERTIFICATES, SERIES 2005-17                   )
                                                      12                                                   )
CLARK NEWBERRY LAW FIRM




                                                                                        Plaintiff,         )
                                                      13                                                   )
                    810 S. Durango Drive, Suite 102

                      Telephone (702) 608-4232
                       Las Vegas, Nevada 89145




                                                            vs.                                            )
                                                      14
                                                                                                           )
                                                      15    MARYLAND PEBBLE AT SILVERADO                   )
                                                            HOMEOWNERS ASSOCIATION; LAS                    )
                                                      16    VEGAS EQUITY GROUP, LLC; ATC                   )
                                                            ASSESSMENT COLLECTION GROUP,                   )
                                                      17    LLC, FKA ANGIUS & TERRY                        )
                                                            COLLECTIONS, LLC; KRIS PACADA,                 )
                                                      18
                                                            ROBIN PACADA, DOE INDIVIDUALS I-               )
                                                      19    X, inclusive, and ROE CORPORATIONS I-          )
                                                            X, inclusive,                                  )
                                                      20                                                   )
                                                                                        Defendants,        )
                                                      21                                                   )
                                                            LAS VEGAS EQUITY GROUP, LLC,                   )
                                                      22
                                                                                                           )
                                                      23                          Third Party Plaintiff,   )
                                                                                                           )
                                                      24    vs.                                            )
                                                                                                           )
                                                      25    ROBIN PACADA, an individual; and KRIS          )
                                                      26    PACADA, an individual,                         )
                                                                                                           )
                                                      27                        Third Party Defendants,    )
                                                                                                           )
                                                      28    LAS VEGAS EQUITY GROUP, LLC,                   )
                                                                                                           )

                                                                                                           1
                                                           Case 2:17-cv-00372-MMD-BNW Document 86 Filed 05/14/19 Page 2 of 4



                                                       1                            Counterclaimant,
                                                                                                )
                                                                                                )
                                                       2    vs.                                 )
                                                       3                                        )
                                                            THE BANK OF NEW YORK MELLON         )
                                                       4    FKA THE BANK OF NEW YORK AS         )
                                                            TRUSTEE FOR THE                     )
                                                       5    CERTIFICATEHOLDERS OF CWALT,        )
                                                            INC., ALTERNATIVE LOAN TRUST 2005- )
                                                       6    17, MORTGAGE PASS-THROUGH           )
                                                       7    CERTIFICATES, SERIES 2005-17        )
                                                                                                )
                                                       8                     Counter Defendant, )
                                                                                                )
                                                       9
                                                                                   MOTION FOR SUBSTITUTION OF ATTORNEY
                                                      10

                                                      11              Defendant, Third Party Plaintiff and Counterclaimant, LAS VEGAS EQUITY GROUP,

                                                      12    LLC hereby moves this Court for an order granting a Substitution of Attorney.
CLARK NEWBERRY LAW FIRM




                                                      13              TARA CLARK NEWBERRY, ESQ., as attorney of record for Las Vegas Equity Group,
                    810 S. Durango Drive, Suite 102

                      Telephone (702) 608-4232
                       Las Vegas, Nevada 89145




                                                      14
                                                            LLC does hereby consent to the substitution of MICHAEL F. BOHN, ESQ., as attorney for Las
                                                      15
                                                            Vegas Equity Group, LLC in the above-entitled matter in her place and stead.
                                                      16
                                                                      DATED this 14th day of May 2019.
                                                      17

                                                      18
                                                                                                           /s/ Tara Clark Newberry
                                                      19                                                 TARA CLARK NEWBERRY, ESQ.

                                                      20              MICHAEL F. BOHN, ESQ., does hereby agree to be substituted in the place of TARA
                                                      21    CLARK NEWBERRY, ESQ., as attorney for Las Vegas Equity Group, LLC, in the above-entitled
                                                      22
                                                            matter.
                                                      23
                                                                      DATED this 14th day of May 2019.
                                                      24

                                                      25
                                                                                                           /s/ Michael F. Bohn
                                                      26                                                 MICHAEL F. BOHN, ESQ.
                                                      27

                                                      28


                                                                                                           2
                                                           Case 2:17-cv-00372-MMD-BNW Document 86 Filed 05/14/19 Page 3 of 4



                                                       1          LAS VEGAS EQUITY GROUP, LLC, Defendant, Third Party Plaintiff and
                                                       2    Counterclaimant in the above-entitled case consents to the substitution of MICHAEL F. BOHN,
                                                       3
                                                            ESQ. in place of TARA CLARK NEWBERRY, ESQ., as its attorney of record.
                                                       4
                                                                  DATED this 14th day of May 2019.
                                                       5

                                                       6
                                                                                                        /s/ Gary M. Erickson
                                                       7                                             Las Vegas Equity Group, LLC
                                                                                                     By: Gary M. Erickson, Managing Member
                                                       8

                                                       9
                                                      10
                                                               IT IS SO ORDERED.
                                                      11
                                                               IT IS FURTHER ORDERED that pursuant to LR IA 11-6(d), the substitution shall not
                                                      12    be a reason for delay of pretrial proceedings, discovery, the trial, or any hearing in this
CLARK NEWBERRY LAW FIRM




                                                            case
                                                      13
                    810 S. Durango Drive, Suite 102

                      Telephone (702) 608-4232
                       Las Vegas, Nevada 89145




                                                      14       Dated: May 16, 2019

                                                      15                                                          ___________________________
                                                                                                                  Brenda Weksler
                                                      16                                                          United States Magistrate Judge
                                                      17

                                                      18

                                                      19

                                                      20

                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28


                                                                                                         3
                                                           Case 2:17-cv-00372-MMD-BNW Document 86 Filed 05/14/19 Page 4 of 4



                                                       1                                     CERTIFICATE OF SERVICE
                                                       2           I hereby certify that on the 14th day of May 2019, I electronically submitted the foregoing
                                                       3
                                                            document with the clerk of the court for the U.S. District Court, District of Nevada, using the
                                                       4
                                                            electronic case file system of the court. The electronic case file system sent a “Notice of Electronic
                                                       5
                                                            Filing” to the following individuals, who have consented in writing to accept this Notice as service
                                                       6

                                                       7    of this document by electronic means.

                                                       8
                                                            Akerman, LLP
                                                       9    Ariel E. Stern, Esq.    ariel.stern@akerman. com
                                                      10    Darren T. Brenner, Esq. darren.brenner@akerman.com
                                                            Natalie L Winslow, Esq. natalie.winslow@akerman.com
                                                      11    Rex Garner, Esq.        rex.garner@akerman.com
                                                      12    AkermanLAS@akerman.com
CLARK NEWBERRY LAW FIRM




                                                      13
                    810 S. Durango Drive, Suite 102




                                                            HOA Lawyer’s Group, LLC
                      Telephone (702) 608-4232
                       Las Vegas, Nevada 89145




                                                      14    Steven T. Loizzi, Jr eserve@nrs116.com, jona@nrs116.com, steve@nrs116.com
                                                      15

                                                      16
                                                                   I also certify that on the 14th day of May, 2019, I served, via United States first class mail,
                                                      17
                                                            postage fully prepaid thereon, and e-mail, the forgoing document to the following:
                                                      18

                                                      19
                                                            Law Offices of Michael F. Bohn, Esq., Ltd.
                                                      20
                                                            Michael F. Bohn, Esq.
                                                      21    2260 Corporate Circle, Suite 480
                                                      22    Henderson, NV 89074
                                                            mbohn@bohnlawfirm.com
                                                      23

                                                      24

                                                      25                                                         /s/ Kathleen Seckinger
                                                                                                              Kathleen Seckinger, an Employee of
                                                      26                                                      CLARK NEWBERRY LAW FIRM

                                                      27

                                                      28


                                                                                                              4
